Citation Nr: 9918098	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-24 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
fracture, right (major) wrist, with traumatic arthritis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
May 1953. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1994 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
fracture, right (major) wrist, with traumatic arthritis, 
evaluated as 10 percent disabling, and denied a claim of 
entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 70 
percent disabling.  At that time, the RO also denied a claim 
of entitlement to a total rating based on individual 
unemployability (TDIU), and determined that the veteran was 
not competent for VA purposes.  As a timely notice of 
disagreement and substantive appeal were not received as to 
these issues., they are not in appellate status.  However, in 
written argument dated in March 1999, the veteran's 
representative indicated that the veteran seeks to reopen the 
TDIU claim.  The Board refers this matter to the RO for 
appropriate action.

The issue of a rating in excess of 70 percent for PTSD is 
addressed in the REMAND which follows the ORDER of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected fracture, right (major) 
wrist, with traumatic arthritis is manifested by pain and 
some limitation of motion, with X-ray evidence of 
degenerative changes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
fracture, right (major) wrist, with traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5214, 5215 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
fracture, right (major) wrist, with traumatic arthritis, is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4 (1998).  Where 
entitlement to service connection has been established and an 
increase in disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown 
, 7 Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The first issue involves a claim of entitlement to an 
increased rating for service-connected disability which has 
been described by the RO for rating purposes as "fracture, 
right (major) wrist, with traumatic arthritis." 

In this case, a VA general medical examination report, dated 
in June 1994, shows that the right wrist had a deformity at 
the ulnar aspect.  There was diminished range of motion, with 
palmar flexion to 40 degrees, and dorsiflexion to 40 degrees.  
Ulnar deviation was to 0 degrees and radial deviation was to 
10 degrees.  There was pain on motion.  X-rays revealed an 
old fracture of the right wrist with shortening of the bone 
and a narrowing of the radial ulnar joint due to arthritic 
changes.  The relevant diagnosis was status post fracture 
right wrist with diminished range of motion and chronic right 
wrist pain secondary to degenerative arthritis.  

A VA outpatient treatment report, dated in June 1996, shows 
treatment for right wrist pain.  The assessment was 
arthritis. 

A VA examination report, dated in August 1998, shows that the 
veteran complained of pain and constant aching in his right 
wrist and right hand.  On examination, pronation was 
satisfactory, and supination was less than 30 degrees.  Right 
wrist flexion was to 20 degrees, and extension was to 10 
degrees.  There was a definite weakness in the thenar 
muscles.  The impressions were severe prolongation of the 
median, motor and sensory latency with reduced action 
potential, and right carpal tunnel syndrome secondary to 
right wrist fracture.

A review of the veteran's written statements, and the 
transcript from his hearing held in March 1996, shows that he 
argues that he has constant pain in his right wrist.  He 
stated that he also has weakness, swelling and limitation of 
motion of the wrist.

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, will be rated as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.  Under 38 C.F.R. § 4.71a, DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5215, a limitation of motion of the wrist, where 
dorsiflexion less than 15 degrees, or where palmar flexion 
limited in line with forearm, is rated as 10 percent 
disabling.  The 10 percent rating is the maximum rating 
available under DC 5215.  
The Board initially notes that, to the extent that the 
veteran has right hand pain, weakness and loss of motion, the 
RO granted service connection for right carpal tunnel 
syndrome in November 1998, evaluated as 30 percent disabling 
under 38 C.F.R. § 4.124a, DC 8515 (1998).  The veteran's 
current 30 percent rating under DC 8515 takes his right hand 
symptoms into account.  Therefore, to assign an additional 
rating for these same symptoms would be duplicative of 
symptomatology for which the appellant is currently rated, 
and would constitute pyramiding.  See 38 C.F.R. § 4.14 
(1998); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

As a 10 percent rating is currently in effect for the 
veteran's fracture, right (major) wrist, with traumatic 
arthritis, the veteran is currently receiving the maximum 
rating under DC 5215.  While the Board has considered the 
functional impairment which can be attributed to pain and 
weakness, see generally DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-98 
(Aug. 14, 1998), a review of the most recent examination 
report shows that the veteran has a greater range of motion 
in his right wrist that that contemplated for a 10 percent 
evaluation under DC 5215.  The clinical findings also noted 
satisfactory pronation and no ulnar deviation, and the only 
weakness noted was in the thenar muscles.  Accordingly, the 
Board is satisfied that when his right wrist pain and 
weakness is considered, a rating in excess of 10 percent is 
not warranted pursuant to DeLuca, supra.  

As for the possibility of a higher rating under another 
diagnostic code, under 38 C.F.R. § 4.71a, DC 5214, a rating 
of 30 percent is warranted for the major wrist where there is 
favorable ankylosis in a position of dorsiflexion between 20 
degrees and 30 degrees.  38 C.F.R. § 4.71a, DC 5214.  
However, a 30 percent rating is not warranted under DC 5214 
as the veteran's right wrist is not shown to be ankylosed.  
Furthermore, the Board finds that the record does not show 
that the veteran's functional loss in his right wrist impairs 
him to such a degree that he has the equivalent of favorable 
ankylosis in a position of dorsiflexion between 20 degrees 
and 30 degrees.  DeLuca, supra; VAGCOPPREC 9-98 (Aug. 14, 
1998).  

Based on the foregoing, the Board finds that the veteran's 
service-connected fracture, right (major) wrist, with 
traumatic arthritis, is most appropriately evaluated at 10 
percent under DC's 5003, 5010, 5215.  See 38 C.F.R. §§ 4.41, 
4.59, 4.71a; Schafrath, 1 Vet. App. at 595-596.

In reaching this decision the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for fracture, 
right (major) wrist, with traumatic arthritis is denied.


REMAND

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
PTSD is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  Proscelle, supra.  
The relevant evidence is summarized below.
 
Records from the Social Security Administration (SSA), show 
that in May 1988, the veteran was determined to have been 
totally disabled as of November 1986.  His primary diagnosis 
was PTSD, and his secondary diagnosis was chronic obstructive 
pulmonary disease.  The veteran reported that he had not 
worked since October of 1984, due to his nervousness and 
failing memory.  He stated that he had tried to do different 
jobs since that time, but that he could not follow 
instructions due to his nerves.  A report from an interview 
with the veteran's wife shows that she stated that the 
veteran's memory had been deteriorating for the last four to 
five years, and that he frequently failed to complete simple 
tasks around the house.  

A fee-basis psychiatric examination report from the Knox 
Community Hospital, dated in June 1994, shows that the 
veteran could not recall his correct birthday, or the correct 
date, day of the week, social security number or his 
medications.  He stated that he had been receiving VA 
outpatient treatment for his PTSD for the last ten years.  On 
examination, he was alert and oriented to person only.  He 
could not recall any of three objects after five minutes.  
Concentration, attention span and judgment were poor.  The 
examiner stated that the veteran's difficulties were related 
to deteriorating cognitive functioning as exhibited by 
disorientation to time, place, poor recent and immediate 
memory retention and recall, poor concrete interpretation, a 
poor fund of general knowledge and a history of alcohol abuse 
until about a year before.  

A VA general medical examination report, dated in June 1994, 
is remarkable for Axis I diagnoses of PTSD, and organic brain 
syndrome secondary to alcohol abuse. 

The Board notes that in a December 1994 rating decision, the 
RO determined that the veteran is incompetent for VA 
purposes.

A review of the veteran's written statements, and the 
transcript from his hearing held in March 1996, shows that he 
argues that he has a number of PTSD symptoms which are such 
severity that an increased rating is warranted, to include 
flashbacks, intrusive thoughts of combat, sleep difficulties, 
social avoidance and memory problems.  He described a recent 
incident in which the police were called because he was 
carrying a gun in his house after he imagined an intruder 
coming after him.  

VA outpatient reports, dated between 1996 and 1997, show that 
the veteran received treatment on several occasions for his 
PTSD, with specific complaints of panic attacks, nightmares, 
flashbacks, disorganization and poor memory.  His medications 
included Trazodone and Valium.  A report, dated in April 
1997, is remarkable for a notation that the veteran's 
Trazodone dosage had been increased.
The veteran was afforded a VA PTSD examination in August 
1998.  A review of the examination report shows that the 
veteran complained of flashbacks, nightmares, sleep 
difficulties, memory problems, panic attacks and intrusive 
thoughts of combat.  His medications included Diazepam three 
times per day and Temazepam at bedtime.  On examination, he 
could not recall three objects or do serial sevens.  The Axis 
I diagnoses were PTSD and organic amnesic disorder or early 
stage of dementia.  The Axis IV diagnosis noted PTSD symptoms 
with declining memory function.  The Axis V diagnosis was a 
Global Assessment of Functioning (GAF) score of 51, with a 
notation of poor memory and increased PTSD symptoms.

The Board finds that, after a preliminary review of the 
record, additional development is warranted.  Notwithstanding 
the fact that the veteran underwent a VA psychiatric 
examination as recently as August 1998, the Board is of the 
opinion that another examination should be provided.  The 
record indicates that, in addition to his PTSD, he has been 
diagnosed with an organic brain syndrome or early stage 
dementia.  While the veteran appears to attribute his memory 
impairment to his PTSD, a VA general medical examiner in June 
1994 indicated that the organic brain syndrome was secondary 
to alcohol abuse.  The August 1998 VA psychiatric examination 
did not distinguish between the veteran's PTSD and non-
service-connected organic brain syndrome.  It is the Board's 
judgment that a more thorough psychiatric examination is 
warranted for the purpose of  distinguishing service and non-
service-connected psychiatric symptomatology.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  
The record also shows that the veteran has been followed in 
recent years for his PTSD by a VA medical center.  The RO 
should secure all relevant treatment records.  Murincsak, v. 
Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, the case will be REMANDED for the 
following actions:

1.  The RO should obtain any hospital or 
outpatient clinic records of the veteran 
from the Daytona Beach VA Medical Center, 
dated from April 1997 to the present, 
that may be available and associate them 
with the claims folder. 

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The examiner must review 
the claims file, and distinguish, to the 
extent that is possible, PTSD 
symptomatology from other non-service-
connected conditions, such as organic 
brain syndrome and alcohol abuse, or any 
other psychiatric disorder that may be 
present.  All indicated tests and any 
additional examinations deemed necessary 
should be performed.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 70 percent for 
PTSD. If the benefit sought is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The purposes of this REMAND are to obtain additional medical 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

